Citation Nr: 0823913	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  01-06 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and October 2001 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen previously-denied claims of entitlement 
to service connection for bilateral hearing loss, a bilateral 
knee disability and a low back disability.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Nashville RO in April 2002.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

In August 2002, the Board issued a decision which determined 
that new and material evidence had not been received which 
was sufficient to reopen the veteran's previously-denied 
claims of entitlement to service connection for bilateral 
hearing loss, a bilateral knee disability and a low back 
disability.  In February 2003, the veteran asked the Board to 
reconsider the August 2002 decision.  
See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.1000, 20.1001 (2007).  A Deputy Vice Chairman of the Board 
denied the veteran's request for reconsideration in February 
2003. 



The veteran appealed the Board's August 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated June 21, 2004, the Court stayed 
appellate proceedings to allow for the veteran to ask that 
the Board reconsider its August 2002 decision or for the 
Board to reconsider its decision sua sponte if it so chose.  
In July 2004 the veteran asked the Board to "please 
reconsider your decision of 8/28/2002."  The Deputy Vice 
Chairman found no reasonable basis for reconsideration and 
denied the veteran's request in August 2004.  The Court was 
duly notified.  In an Order dated September 15, 2004 the 
Court determined that the case be remanded to the Board for 
readjudication.

The Board remanded the case in May 2005 in order to provide 
adequate notice pursuant to 38 U.S.C.A. § 5103(A) (West 
2002).  In March 2008 the RO issued a supplemental statement 
of the case (SSOC) which continued to deny the veteran's 
claims.  The veteran's VA claims folder has been returned to 
the Board for further appellate proceedings. 

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In an August 2005 rating decision, the RO granted special 
monthly pension based on the need for aid and attendance.  In 
a May 2008 rating decision, the RO determined that new and 
material evidence sufficient to reopen the veteran's 
previously-denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) had not been 
received.  To the Board's knowledge, the veteran has not 
disagreed with these decisions and they are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

After a review of the record, and with consideration of the 
March 2004 Brief of the Secretary of VA to the Court, the 
Board has determined that although the AMC sent the veteran a 
VCAA letter pursuant to the Board's remand instructions on 
June 28 2005, that letter did not satisfy the requirements of 
the VCAA for a number of reasons.  

First, the Board notes that the definition of material 
evidence was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in March 2000 and January 
2001, the revised regulations are inapplicable to the present 
appeal.  However, the AMC incorrectly provided the revised 
definition of new and material evidence in the June 2005 VCAA 
letter.  

Second, and perhaps most crucially, there has been a 
significant recent judicial decision concerning adequate 
notice under the VCAA with respect to new and material 
evidence claims.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court determined that to comply with the notice 
requirements of the VCAA, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the 
claimant."  See Kent, supra, at 9-10.  The Court also noted 
that "the VCAA requires [VA] to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 10.

The June 2005 VCAA letter indicated that the veteran's 
hearing loss, bilateral knee and low back claims had been 
previously denied, but did not provide the veteran with 
notice of the elements he needed to establish so that the 
claims could be reopened.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which 
complies with the notification 
requirements of the VCAA, to 
include the former evidentiary 
requirements as to new and material 
evidence.  Additionally, the 
veteran should be notified of the 
bases for the previous denials of 
his claims, so that he may be aware 
of what evidence would be new and 
material to reopen the claims.  See 
Kent, supra.   

2.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should 
readjudicate the veteran's claims 
as to whether new and material 
evidence had not been received 
which is sufficient to reopen the 
veteran's previously-denied claims 
of entitlement to service 
connection for bilateral hearing 
loss, a bilateral knee disability 
and a low back disability.  If the 
benefits sought on appeal remain 
denied, in whole or in part, VBA 
should provide the veteran with a 
SSOC and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




